'AO 245B (CASDRev. 02/18) Judgment in a Criminal Case for Revocations



                                     UNITED STATES DISTRICT COUR                                                 DEC   1 9 2018
                                           SOUTHERN DISTRJCT OF CALIFORNIA
                                                                                                         CLERK, U s. DISTRICT COURT
              UNITED STATES OF AMERICA                                 JUDGMENT IN ACRI                   \llt\'��iR'���EOPRuN+�
                                                                       (For Revocation ofProbation o
                                                                       (For Offenses Committed On or After November 1, 1987)
                                V.

                   JOSE MIGUEL SOTO          (I)                           Case Number:       l 7cr2680-MMA

                                                                       Brian P. Funk
                                                                       Defendant's Attorney
 REGISTRATION NO.               75266112

 o ·
 THE DEFENDANT:
 �    admitted guilt to violation ofallegation(s) No.       1, 2 and   3

 D    was found guilty in violation of allegation(s) No.
                                                           �������-
                                                                                                      after denial of guilty.

 Accordingly, the court has adjudicated that the defendant is guilty ofthe following allegation(s):

Allegation Number                 Nature of Violation

               1                   nv3, Unlawful use of a controlled substance or Failure to Test; VCCA (Violent Crime Control
                                   Act)
               2                  nv3, Unlawful use of a controlled substance or Failure to Test; VCCA (Violent Crime Control
                                   Act)
               3                  nv21, Failure to participate in drug aftercare program




     Supervised Release is revoked and the defendant is sentenced as provided in page 2 through 4 ofthis judgment.
The sentence is imposed pursuant to the Sentencing Reform Act of 1984.

         IT IS ORDERED that the defendant shall notify the United States attorney for this district within 30 days of any
change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and United States attorney of any
material change in the defendant's economic circumstances.




                                                                     HON. Michael M. Anello
                                                                     UNITED STATES DISTRJCT JUDGE




                                                                                                                   17cr2680-MMA
'AO 245B (CASD Rev. 08/13) Judgment in a Criminal Case for Revocations


 DEFENDANT:                JOSE MIGUEL SOTO (I)                                                     Judgment - Page 2 of 4
 CASE NUMBER:              l 7cr2680-MMA


                                                  IMPRISONMENT
  The defendant is hereby committed to the custody of the United States Bureau of Prisons to be imprisoned for a term of:
  Eight (8) months




  D     Sentence imposed pursuant to Title 8 USC Section 1326(b).
  D     The court makes the following recommendations to the Bureau of Prisons:




  D     The defendant is remanded to the custody of the United States Marshal.

  D    The defendant shall surrender to the United States Marshal for this district:

        D    at

        D    as notified by the United States Marshal.

       The defendant shall surrender for service of sentence at the institution designated by the Bureau of
  D
       Prisons:

        D    on or before

        D    as notified by the United States Marshal.

        D    as notified by the Probation or Pretrial Services Office.


                                                        RETURN

 I have executed this judgment as follows:

       Defendant delivered on



 at   ������
                                           , with a certified copy of this judgment.



                                                                 UNITED STATES MARSHAL




                                     By                     DEPUTY UNITED STATES MARSHAL




                                                                                                        17cr2680-MMA
 •   AO 245B (CASD Rev. 08/13) Judgment in a Criminal Case for Revocations


     DEFENDANT:                      JOSE MIGUEL SOTO (I)                                                                            Judgment - Page 3 of 4
     CASE NUMBER:                     17cr2680-MMA


                                                                SUPERVISED RELEASE
Upon release from imprisonment, the defendant shall be on supervised release for a term of:
Twenty-eight (28) months



       The defendant shall report to the probation office in the district to which the defendant is released within 72 hours ofrelease from the
custody ofthe Bureau ofPrisons unless removed from the United States.

The defendant shall not commit another federal, state or local crime.

For offenses committed on or after September 13, 1994:
The defendant shall not illegally possess a controlled substance. The defendant shall refrain from any unlawful use ofa controlled
substance. The defendant shall submit to one drug test within 15 days ofrelease from imprisonment and at least two periodic drug tests
thereafter as determined by the court. Testing requirements will not exceed submission ofmore than 4 drug tests per month during the
term ofsupervision, unless otherwise ordered by court.

           The above drug testing condition is suspended, based on the court's determination that the defendant poses a low risk offuture
D
           substance abuse. (Check, if applicable.)
           The defendant shall not possess a firearm, ammunition, destructive device, or any other dangerous weapon.
           The defendant shall cooperate in the collection ofa DNA sample from the defendant, pursuant to section 3 ofthe DNA Analysis
           Backlog Elimination Act of2000, pursuant to 18 USC section 3583(a)(7) and 3583(d).
           The defendant shall comply with the requirements ofthe Sex Offender Registration and Notification Act (34 U.S.C. § 20901, et
D          seq.) as directed by the probation officer, the Bureau ofPrisons, or any state sex offender registration agency in which he or she
           resides, works, is a student, or was convicted ofa qualifying offense.
                                                                               (Check if applicable.)
D          The defendant shall participate in an approved program for domestic violence. (Check ifapplicable.)

           Ifthis judgment imposes a fme or a restitution obligation, it shall be a condition of supervised release that the defendant pay any
     such fine or restitution that remains unpaid at the commencement ofthe term ofsupervised release in accordance with the Schedule of
     Payments set forth in this judgment.

           The defendant shall comply with the standard conditions that have been adopted by this court. The defendant shall also comply with
     any special conditions imposed.
                                            STANDARD CONDITIONS OF SUPERVISION

      1)     the defendant shall not leave the judicial district without the permission of the court or probation officer;
      2)     the defendant shall report to the probation officer in a manner and frequency directed by the court or probation officer;
      3)     the defendant shall answer truthfully all inquiries by the probation officer and follow the instructions of the probation officer;

      4)     the defendant shall support his or her dependents and meet other family responsibilities;

      5)     the defendant shall work regularly at a lawful occupation, unless excused by the probation officer for schooling, training, or other acceptable
             reasons;
      6)     the defendant shall notify the probation officer at least ten days prior to any change in residence or employment;

      7)     the defendant shall refrain from excessive use of alcohol and shall not purchase, possess, use, distribute, or administer any controlled substance or
             any paraphernalia related to any controlled substances, except as prescribed by a physician;
     8)      the defendant shall not frequent places where controlled substances are illegally sold, used, distributed, or administered;

      9)     the defendant shall not associate with any persons engaged in criminal activity and shall not associate with any person convicted of a felony,
             unless granted permission to do so by the probation officer;
      10) the defendant shall permit a probation officer to visit him or her at any time at home or elsewhere and shall permit confiscation of any contraband
             observed in plain view of the probation officer;
      11) the defendant shall notify the probation officer within seventy-two hours of being arrested or questioned by a law enforcement officer;
      12) the defendant shall not enter into any agreement to act as an informer or a special agent of a law enforcement agency without the permission of
             the court; and
      13) as directed by the probation officer, the defendant shall notify third parties of risks that may be occasioned by the defendant's criminal record or
             personal history or characteristics and shall permit the probation officer to make such notifications and to confirm the defendant's compliance
             with such notification requirement.




                                                                                                                                           17cr2680-MMA
•   AO 245B (CASD Rev. 08/13) Judgment in a Criminal Case for Revocations

     DEFENDANT:               JOSE MIGUEL SOTO (!)                                                     Judgment - Page 4 of 4
     CASE NUMBER:             l 7cr2680-MMA


                                       SPECIAL CONDITIONS OF SUPERVISION


         1. Participate in a program of drug or alcohol abuse treatment, including urinalysis or sweat patch testing
              and counseling, as directed by the probation officer. Allow for reciprocal release of information between
              the probation officer and the treatment provider. May be required to contribute to the costs of services
              rendered in an amount to be determined by the probation officer, based on ability to pay.


         2.   Report vehicles owned or operated, or in which you have an interest, to the probation officer.


         3. Submit person, property, residence, office or vehicle to a search, conducted by a United States Probation
              Officer at a reasonable time and in a reasonable manner, based upon reasonable suspicion of contraband
              or evidence of a violation of a condition of release; failure to submit to a search may be grounds for
              revocation; the defendant shall warn any other residents that the premises may be subject to searches
              pursuant to this condition.


         4.   Shall not associate with any person who you know, or who a probation officer or other law enforcement
              officer informs you is a Escondido Diablos gang member or associate, or any other gang member or
              associate, unless given permission by the probation officer.


         5.   Shall not wear, display, use or possess any insignias, photographs, emblems, badges, buttons, caps, hats,
              jackets, shoes, flags, scarves, bandanas, shirts, or other articles of clothing that are known to represent
              gang affiliation, association with or membership in the Escondido Diablos gang or any other gang,
              unless given permission by the probation officer.


         6.   Shall not display any known gang signs or gestures.


         7.   Reside in a Residential Reentry Center (RRC) as directed by the probation officer for a period of up to
              120 days (non-punitive).



    II




                                                                                                           17cr2680-MMA
